Citation Nr: 1108286	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for residuals, status post right ankle fracture, (also referred to as right ankle disorder), evaluated as 10 percent disabling from June 11, 2008 to December 30, 2009, and as 20 percent disabling since December 31, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan







INTRODUCTION

The Veteran served on active duty from January 2000 to August 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the September 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota assigned a 10 disability evaluation, effective from June 11, 2008, for the service-connected right ankle disorder, and continued a prior denial of service connection for bilateral hearing loss.  

The Veteran appealed this decision in his December 2008 Notice of Disagreement.  However, in the May 2009 substantive appeal, the Veteran checked the box indicating that he had reviewed the statement of the case (SOC) and that he only wished to appeal the RO's denial of an increased rating for his service-connected right ankle disorder.  As such, the Board finds that the Veteran's bilateral hearing loss claim is no longer on appellate status.  

During the pendency of the Veteran's appeal, and specifically in the February 2010 rating action, the RO increased the disability evaluation for the service-connected right ankle disorder to 20 percent, effective from December 31, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected right ankle disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  From June 11, 2008 to December 30, 2009, the Veteran's residuals, status post right ankle fracture have not been shown to be productive of marked limitation of motion.  

3.  Since December 31, 2009, the Veteran's residuals, status post right ankle fracture are manifested by tenderness and limited range of motion, but have not resulted in ankylosis of the right ankle joint.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation greater than 10 percent for the residuals, status post right ankle fracture from June 11, 2008 to December 30, 2009 have not been met.  38 U.S.C.A. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2010).  

2.  The criteria for an increased disability evaluation greater than 20 percent for the residuals, status post right ankle fracture, on or after December 31, 2009, have not been met.  38 U.S.C.A. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5270-5274 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected right ankle in June 2008.  A letter dated in June 2008 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  

The Board notes that the June 2008 letter also notified the Veteran of how VA determines disability ratings and effective dates at the time of the initial adjudication of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, there is no timing error with respect to VCAA notification.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in September 2008 and December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the record reflects that the Veteran's claims file was not available for review during his VA examinations.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiner to provide findings as to the Veteran's current right ankle symptoms, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  So, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would likely not result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

Lastly, the Veteran, through his representative, has asserted that he would like a separate 10 percent evaluation for instability of his right ankle.  See June 2009 646 Statement.  However, the Board observes that the controlling laws and regulations on which separate disability ratings may be assigned for distinct disabilities resulting from the same injury pertain specifically to the knee.  See 38 C.F.R. § 4.14 (2010); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998); see also Degmetich and Esteban, both supra.  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

      A.  From June 11, 2008 to December 30, 2009

The Veteran asserts that he is entitled to a disability evaluation in excess of 10 percent for his service-connected right ankle disorder, for the period between June 11, 2008 to December 30, 2009.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  

For the reasons that follow, the Board concludes that an increased disability evaluation for the right ankle disorder for the period from June 11, 2008 to December 30, 2009 is not warranted.  

During a June 2008 VA primary care treatment visit, the Veteran discussed his medical history with the physician, and reported to have fractured his right fibula during a parachuting exercise in service.  He states that he subsequently underwent two ankle surgeries, and plates and screws had to be inserted in his ankle.  The physician observed no edema, clubbing or cyanosis in either of the Veteran's extremities, and no restricted movement in either ankle joint.  The Veteran also underwent an X-ray of the right ankle, the findings of which revealed no acute fracture or dislocation, an anatomic ankle mortise, and "small ossific density adjacent to the medial malleolus probably related to prior trauma. . . ."  The physician assessed the Veteran with right ankle pain and recommended that he return for follow-up after one year.  

The Veteran was afforded a VA examination for his right ankle disorder in September 2008.  During the examination, the Veteran discussed his medical history with the examiner and complained of continual and daily pain in his right ankle, describing the pain as intermittent throughout the day and activity dependent.  On a scale of one to ten, (with one being the least amount of pain, and ten being the most), the Veteran rated his pain at a five, adding that his pain level reaches an eight during flare-ups, which usually occur after extended standing or ambulating.  The examiner noted that the Veteran did not use a cane or any type of assistive device for ambulation.  The Veteran described swelling and limited range of motion in the right ankle on a chronic basis, and stated that he is unable to run as a result of these symptoms.  According to the Veteran, his right ankle disorder did not affect his ability to perform his occupational duties while working for the post office, nor did it affect his ability to perform his own activities of daily living, including any and all instrumental activities.  

Upon physical examination, the examiner did find signs of tenderness and mild lateral edema in the anterior malleolus of the right ankle.  The examiner also noted tenderness superior to the ankle in the lateral aspect of the leg - the area of the fracture site, as well as where the Veteran reported to experience a "bony joint type pain."  The Veteran's gait was steady and his range of motion in the right ankle was shown to be dorsiflexion of 0 to 38 degrees, and plantar flexion of 0 to 20 degrees, with no objective evidence of pain following repetition.  The Veteran did report to experience some pain with lateral rotation of the ankle medially and laterally.  

The examiner also took note of the June 2008 X-ray results.  Based on his discussion with the Veteran, review of the VA treatment records, and physical examination of the Veteran's right ankle, the examiner diagnosed the Veteran with right ankle fracture, status post repair with residual, mildly limited range of motion and moderate daily pain.  The examiner indicated that the Veteran's right ankle disorder limited him from ambulating more than a mile, prohibited him from running, and impaired his ability to participate in recreational activities.  The examiner added that such disability did not impair his ability to work, or perform his activities of daily living, to include instrumental activities of daily living.  

Other than having a severe effect on the Veteran's ability to run, and a moderate effect on his ability to walk and participate in recreational activities, the Veteran's right ankle disorder has had no effect on tasks which include feeding, bathing, dressing, toileting, and grooming himself, as well as his ability to fulfill his chores, shop, travel and perform his occupational duties.  The Board acknowledges that the Veteran's range of motion in his right ankle shows a twenty-five degree loss of plantar flexion.  While this is reflective of limited motion, the Board observes that the Veteran's range of motion during dorsiflexion was shown to be 0 to 38 degrees, eighteen degrees greater than full range of motion (0 to 20 degrees).  Indeed, the limited movement does not appear to have had a significant effect on his ability to perform his activities of daily living or his occupational duties.  In short, the evidence does not support a finding of marked limitation of motion as required for a 20 percent evaluation under Diagnostic Code 5271, for the period from June 11, 2008 to December 30, 2009.  

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, the Board finds that the criteria for an increased disability rating are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2009).  In this regard, the Veteran has not been shown to have ankylosis of the right ankle.  In fact, as previously discussed, the September 2008 VA examination found him to have 38 degrees of dorsiflexion and 20 degrees of plantar flexion.  As such, his right ankle does not appear to be immobile or fixed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In addition, the September 2008 VA examination report reflected no findings, mention or diagnosis of a subastragalar joint, malunion of the os calcis or astragalus or astragalectomy.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274.  

The Board has also considered, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, a higher evaluation of the Veteran's right ankle condition is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent disability rating already assigned.  The Board acknowledges the Veteran's complaints of pain in the right ankle.  However, the examiner observed no objective evidence of pain during the Veteran's range of motion exercises.  Further, the Veteran reported no episodes of weakness, fatigability or incoordination in his right ankle at the September 2008 VA exam, and while it was noted that he had some limitation of motion during plantar flexion, the effect of this limited motion was already contemplated in the 10 percent rating already assigned.  Therefore, a higher evaluation for the Veteran's service-connected right ankle disorder for the period between June 11, 2008 to December 30, 2009 is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are contemplated by the 10 percent disability rating already assigned.  

Thus, as the criteria for a disability evaluation greater than 10 percent for the Veteran's service-connected right ankle disorder from the period between June 11, 2008 to December 30, 2009 have not been met, this portion of the Veteran's appeal is denied.  In essence, the preponderance of the evidence is against an increased disability evaluation for the Veteran's right ankle disorder from June 11, 2008 to December 30, 2009.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  As such, entitlement to an increased evaluation greater than 10 percent for service-connected residuals, status post right ankle fracture, from June 11, 2008 to December 30, 2009 must be denied.  

      B.  Since December 31, 2009

Following a review of the relevant evidence, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 20 percent for the right ankle disorder as of December 31, 2009.  

The Veteran underwent another VA examination in December 2009.  During the examination, the Veteran provided his medical history, and indicated that he experiences recurrent and daily pain with prolonged weight bearing.  On a scale of one to ten, he rated his pain at a six.  The Veteran complained of weakness, stiffness, swelling and tenderness in his right ankle.  He stated that he treats his pain a few times a week with over the counter medication and does not require any type of assistive device to help him walk.  The examiner reviewed some of the Veteran's treatment records, and noted that he had undergone an open reduction and internal fixation of distal fibular fracture with plate and screws in June 2004.  The Veteran reported to work as a firefighter, and reported no significant effect on his occupational duties or his activities of daily living.  While he no longer runs, the Veteran continues to walk on the treadmill and even participated in a hockey game six months prior.  The Veteran also described no functional limitation with respect to his ability to stand and walk as a result of his right ankle disorder.  

Upon physical examination, the examiner observed no sign of pain in the Veteran's right ankle during rest, active motion, or repetitive motion.  While the examination revealed tenderness over the distal lateral malleolus, there was no objective evidence of edema, effusion, instability, redness, heat, abnormal movement, guarding of movement, malalignment, drainage or weakness in the Veteran's service-connected right ankle.  The examination also reflected no evidence of ankylosis present in the right ankle.  The examiner observed no unusual shoe wear pattern which would indicate any abnormal weight bearing, and described the Veteran's gait as normal.  The Veteran's range of motion during dorsiflexion was shown to be 0 to 3 degrees during active range of motion, and 0 to 10 degrees during passive range of motion, and his range of motion during plantar flexion was shown to be 0 to 45 degrees.  The examiner observed no additional loss of ankle joint motion or function upon repetitive movement, and further noted no evidence of varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The Veteran also underwent an X-ray of the right ankle, the results of which revealed an intact ankle mortise, a healed distal fibular shaft fracture, and minimal calcification within the interosseous ligament.  Based on his review of the records, and examination of the Veteran, the examiner diagnosed the Veteran with a healed fracture in the right ankle, status post open reduction and internal fixation with plate and screws, the hardware having been removed.  He noted that the Veteran has residual pain with weight bearing, moderate loss of dorsiflexion, and that his right ankle disorder has had a minimal/mild effect on his occupational and daily activities.  

As previously discussed in the Introduction, the Veteran was granted a 20 percent disability evaluation for his service-connected residuals, status post right ankle fracture, effective December 31, 2009, and now seeks entitlement to an evaluation in excess of 20 percent for his right knee ankle disorder on or after December 31, 2010.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected residuals, status post right ankle fracture under Diagnostic Code 5271, is not entitled to a disability rating in excess of 20 percent, on or after December 31, 2009.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted.  While the VA examiner did note signs of tenderness in the Veteran right ankle, and the examination reflected limited motion during plantar flexion, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle.  

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the Veteran's situation.  VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating based on functional loss is not warranted.  

The Board has also looked at other diagnostic codes for rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.  As previously noted above, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, the evidence shows that the Veteran's range of motion in the right ankle during dorsiflexion is limited; however, there is no evidence that the Veteran has ankylosis of the right ankle.  Therefore, a disability rating greater than 20 percent is not warranted under Diagnostic Code 5270.  

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2010).  The medical evidence does not reveal any findings of ankylosis, malunion of os calcus or astragalus, or astraglectomy.  

The Board also notes that Diagnostic Code 5262 is not for application in this case.  Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  While the X-ray reports revealed a healed fibular fracture, they did not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right ankle symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, the objective medical evidence of record reflects the Veteran's right ankle symptoms have shown improvement throughout the course of the appeal.  

Thus, the Board finds that the current 20 percent evaluation for the Veteran's service-connected right ankle disability is appropriate for the period on or after December 31, 2009.  

      C.  Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right ankle disability pictures is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected right ankle disability contemplates his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals, status post right ankle fracture, from June 11, 2008 to December 30, 2009, is denied.  

Entitlement to an evaluation in excess of 20 percent for residuals, status post right ankle fracture, on or after December 31, 2009, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


